—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered December 16, 1992, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The police properly detained defendant two blocks away from complainant’s apartment, and within minutes of the crime, based upon a sufficiently detailed description of the burglar previously broadcast over the police radio. The victim was transported to where defendant was being detained and identified him. (See, People v Hicks, 68 NY2d 234.) Accordingly, defendant’s motion to suppress identification testimony was properly denied (see, People v Perkins, 174 AD2d 433, lv denied 78 NY2d 972). *296We have reviewed appellant’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Kupferman, Asch and Tom, JJ.